COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Harris County, Texas v. Park at Westcreek, LP

Appellate case number:   01-18-00343-CV

Trial court case number: 2016-32867

Trial court:             80th District Court of Harris County

       Pursuant to an order issued on June 19, 2018, this appeal was abated. Appellee filed a
motion to reinstate the appeal.
       The motion is GRANTED. The clerk of this Court is instructed to note that no reporter’s
record was taken. The appeal is reinstated and placed on the active docket.
       Appellant’s brief is due to be filed 30 days from the date of this order.
       It is so ORDERED.

Judge’s signature: __/s/ Justice Richard Hightower______________
                    Acting individually  Acting for the Court


Date: __February 12, 2019__